PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/651,975
Filing Date: 17 Jul 2017
Appellant(s): Robert Buchholz



__________________
Randall Erickson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/27/22.

(1) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention.
Regarding claim 1 and 8, the phrase "rubber-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  As stated in the specification, on page 3, line 17-19, the base layer is composed of a PVC rubber-like material, linoleum, and other materials.  Therefore, the phrase rubber-like includes many different materials and thus it is considered to be indefinite.
Regarding claim 4 and 8, it is unclear what is considered to be “shoe-sole shape”.  This would appear to include various different shapes depending on the shoe itself.  Appellant is asked to clarify the meaning of shoe-sole shape.  

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Owens (PGPub 20050166943).
Owens teaches a pad comprising a flexible base layer composed of a rubber-like material (140; paragraph 0016 states that the backing can be made of rubber) and a first felt layer (110; claim 5/6) adhesively (130) secured to a first side of the base layer, the first felt layer covering the first side of the base layer.  The pad has a widthwise dimension to facilitate placement of a shoe onto the pad.  
With regards to claim 7, the first felt layer is composed of a felt material having wool (paragraph 0016 discloses wool, cotton, synthetic materials such as nylon). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) in view of Demetriades (USPN 4606782).
Owens teaches all the essential elements of the claimed invention including that the first felt layer is adhesively secured to the base layer (paragraph 0014) and that the pad can be shaped into a circle, ellipse, triangle, rectangle, square or other polygons (paragraph 0003).  Owens however fails to teach that after the base layer is secured to the felt layer, the combination of layers are cut into a shoe-sole shape.  Demetriades teaches a cleaning pad that is comprised of two layers that are attached together via an adhesive (figure 5).  After the layers are secured, they are die cut to a specific shape (col. 4, lines 25-45).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens so that the pad is cut after the first felt layer is attached to the base layer as taught by Demetriades to a ensure that all the layers are cut to the exact same size and shape.  Further, the specification of the present invention states that shoe-sole shape is kidney-shaped and that the invention encompasses other shapes.  Since the appellant does not specifically state in the claim that shoe-sole shaped is kidney shaped, it is clear that shoe-sole shaped encompasses other shapes as stated in the specification and therefore, shoe-sole shape is being treated as any of the shapes listed by Owens (paragraph 0003).     
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) and Demetriades (‘782) in view of Hendricks (USPN 6601264).
Owens and Demetriades teach all the essential elements of the claimed invention however fails to teach that the base layer is a PVC or linoleum material.  Hendricks teaches a pad with a PVC handle portion that is located within the pad acting as a base.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens so that the base is made from PVS as taught by Hendricks since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  While Hendricks teaches a sponge pad rather than felt layers, the reference is being used solely for the teaching of a base layer.  Therefore, regardless of the material of the pad, or the intended use of the pad, the base layer of Hendricks is used for reinforcement and support similar to Owen’s base and therefore would have been an obvious modification.  
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) and Demetriades (‘782) in view of Kunz (PGPub 2005019878).
Owens and Demetriades teaches all the essential elements of the claimed invention however fails to teach that the pad comprises a hole to attach a tether.  Kunz teaches a pad with a hole (22) for attaching a tether (24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens’ pad so that is comprises a hole with a tether as taught by Kunz to allow the pad to be attached to a user for quick accessibility.  Further, Owens teaches that the pad could be handheld (paragraph 0017) and thus would be beneficial to have it tethered to the user to prevent misplacement.
Claims 2-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) in view of Demetriades (USPN ‘782).
With regards to claim 2 and 9, Owens teaches all the essential elements of the claimed invention however fails to teach that the pad is double sided with a second layer of felt adhesively attached to the base on a side opposite the first felt layer.  Demetriades teaches a pad that is a double sided (26, 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens pad so that it is reversible to allow the pad to be used for a longer period of time.  Duplicating parts for a multiple effect is an obvious modification known in the art (MPEP 2144).    
With regards to claim 3, the layers of Owens all share a common perimeter and thus, if the pad was made reversible with a second layer on the opposite side of the base, it too would have the same common perimeter.  
With regards to claim 4 and 9, modifying the shape of the layers into a shoe-sole shape would have been obvious since modifying the shape and size is considered to be an obvious modification (MPEP 2144) to one of skill in the art.  Further, the specification of the present invention states that shoe-sole shape is kidney-shaped and that the invention encompasses other shapes.  Since the appellant does not specifically state in the claim that shoe-sole shaped is kidney shaped, it is clear that shoe-sole shaped encompasses other shapes as stated in the specification and therefore, shoe-sole shape is being treated as any of the shapes listed by Owens (paragraph 0003).     
(2) Response to Argument
I.  Rejection of 1-9 and 12 under 112b.  
Appellant argues that “rubber-like” would lead one of skill in the art to understand that a “rubber-like” material resembles rubber, i.e. elastic and tough.  In response, this rejection was made to gain clarity on what exactly the appellant was trying to claimed.  The specification states that the base layer is composed of a PVC rubber-like material, or linoleum, although other materials could be used and are encompassed by the invention.   This provides no clarity as to what type of materials “rubber-like” would include.  Is rubber considered “rubber-like”? Are all flexible materials considered “rubber-like”?  This “rubber-like” limitation is considered indefinite since there is no clarification as to what is or what isn’t encompassed by the term “rubber-like”.
Appellant attempts to clarify the shape of “shoe-sole shape” however, this description is not included in the specification or the claims.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., the shoe-sole shape being a particular shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is improper to impart limitations that are not claimed into the claim language.  In this case, the broadest reasonable interpretation for shape of the pad encompasses the limitations in the specification which states that it could be kidney shaped, or other shapes.  
II. Rejection of claims 1 and 7 under 35 USC 102 for anticipation by Owens.
Appellant argues that Owens does not disclose a flexible base layer.  In response, Owens teaches using rubber (paragraph 0016) for the base material.  Rubber, according to Merriam-Webster (https://www.merriam-webster.com/dictionary/rubber), is defined as an elastic substance .  It is noted that elastic is well known in the art to be flexible (see Merriam-Webster’s definition of elastic:  capable of being easily stretched or expanded and resuming former shape : FLEXIBLE, see https://www.merriam-webster.com/dictionary/elastic )and therefore, it can be determined that rubber is flexible.  The appellant argues that in order for Owens to exert pressure throughout the entire surface area of the pad, the backing must be thick in order to be rigid.  In response, this argument is completely opinion based and holds no factual evidence.  The specification of Owens does not state that the backing must be rigid to properly remove scuffs from a floor.  In fact, since the reference states that the backing could be made from rubber, this would lead one of skill in the art to believe that the backing does not need to be rigid.  
Additionally, paragraph 0021 of Owens teaches that figure 2b comprises a curved head that is made of a flexible material, such as foam rubber.  Paragraph 0023, goes on to state that the different types of pads as shown in the figures are interchangeable on the handle shown in figure 3.  This would lead one of skill in the art to recognize that the different embodiments are interchangeable and thus figure 1 could also be interpreted as having a foam rubber base material, similar to figure 2b.  
III. Rejection of claim 8 under 35 USC 103 for obviousness over Owens in view of Demetriades.
The appellant argues that the shape of the pads in Owens are not shoe-sole shaped.  In response, paragraph 003 of Owens teaches that the shape of the pad can be circular, ellipse, triangular, rectangular, square or other polygons.  The appellant’s specification states that the shape of the pad could be kidney shaped or that the invention could encompass other shapes.  Since the appellant does not specifically state that in the claim that the shoe-sole shape is kidney shaped, it is clear that the shoe-sole shape encompasses other shapes, as stated in the appellant’s specification, and therefore, the shoe-sole shape is being treated as any of the shapes listed by Owens.  
The appellant further argues that Owens does not teach cutting the backing and the fabric together to form a pad.  In response, it is agreed that Owens does not teach cutting the backing and fabric to form a pad, but the examiner is relying on the secondary reference of Demetriades for this teaching.  Demetriades teaches a cleaning pad that is comprised of two layers that are attached together via an adhesive and then die cut to a specific shape.  The secondary reference of Demetriades is being used solely for the teaching of cutting after securing layers together.  The materials used for Demetriades cleaning pad are not relevant since, for the purpose of the rejection, the material of Owens will be used with the cutting means of Demetriades.  
The appellant also argues that Owens does not disclose a flexible base layer.  The same rationale for Owens regarding “flexible”, as stated above in argument II and herein incorporated by reference, are applied for this argument as well.
In response to appellant’s argument that Demetriades is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Demetriades teaches a floor cleaning pad, regardless of what it is attached to.  The pad is used to clean floors which is exactly what the appellant’s invention does and what the Owen reference is used for.  Additionally, Demetriades resolves the same problem as the appellant was concerned which is the method of making of a cleaning pad. Threfore, it is determined that Demetriades is considered to be analogous art.
IV. Rejection of claim 6 under 35 USC 103 for obviousness over Owens and Demetriades in view of Hendricks.
The same rationale for Owens, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.
The same rationale for Demetriades, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.
The appellant argues that Hendricks comprises a handle and this would be impractical for a custodian to fit in their pocket.  In response, the Hendricks reference was used solely to teach that the PVC used for the handle and sponge support is a known material used for reinforcement and support and would make an acceptable base material for Owens.  In response to appellant's argument that the handle could not be used in Owens, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination of references has been used to teach the composition of the PVC material. 

V. Rejection of claim 5 and 12 under 35 USC 103 for obviousness over Owens and Demetriades in view of Kunz.
The same rationale for Owens, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.
The same rationale for Demetriades, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.
The appellant argues Kunz is directed to a golf towel with a tether and it would not have been obvious to put a tether on Owens.  In response, Owens teaches that the cleaning pad could be handheld (paragraph 0017) and thus it would be beneficial to have a tether on it to prevent misplacement of the pad.  Further, the appellant states that the pad should be fit within a custodian’s pocket, however this not claimed.  There are no limitations directed to the size of the pad and therefore, those arguments hold no weight.  
VI. Rejection of claims 2 and 3 under 35 USC 103 for obviousness over Owens in view of Demetriades.
The same rationale for Owens, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.
The same rationale for Demetriades, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.  
While the appellant does not argue this point, Demetriades is also being used as a secondary reference to show that it is known in the art to have a floor cleaning pad that is double sided or reversible.  This is beneficial to extend the lifetime of the cleaning pad.  
VII. Rejection of claim 4 under 35 USC 103 for obviousness over Owens in view of Demetriades.
The same rationale for Owens, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.
The same rationale for Demetriades, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.  
VIII. Rejection of claim 9 under 35 USC 103 for obviousness over Owens in view of Demetriades.
The same rationale for Owens, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.
The same rationale for Demetriades, as stated in the arguments above and herein incorporated by reference, are applied for this argument as well.  

No additional arguments are presented for any remaining claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHAY KARLS/Primary Examiner, Art Unit 3723                                                                                                                                                                                                         
5/25/22

Conferees:
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
/KATRINA M STRANSKY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.